Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0115050 to Ramm et al (hereinafter Ramm).
Ramm discloses (Claim 1). A cooling device, comprising: a body having a flank part 18; at least two storage compartments 38,40 disposed in said body (Figs. 3-5), each of said at least two storage compartments 38,40 having a respective inlet; at least one insulation wall 30 disposed between said at least two storage compartments; and a door facing and associated with said flank part 18 of said body, said door being configured to close said inlets of said at least two storage compartments 38,40; (Claim 10). The cooling device according to claim 1, wherein said door includes at least two pull-out brackets (defined by parts of rails 42,44) connected to side walls of said body; (Claim 11). The cooling device according to claim 10, wherein said door includes one or more further pull-out brackets (defined by parts of 32,34) connected to said insulation wall 30.  
Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0266754 to Hottmann.
Hottmann discloses (Claim 1). A cooling device 100, comprising: a body having a flank part 108,110,112,114; at least two storage compartments disposed in said body, each of said at least two storage compartments having a respective inlet; at least one insulation wall 204 disposed between said at least two storage compartments; and a door facing 102 and associated with said flank part of said body, said door being configured to close said inlets of said at least two storage compartments; (Claim 2). The cooling device according to claim 1, wherein said door 102 has at least one gasket 226 encircling at least one of said storage compartments and resting against said flank part; (Claim 3). The cooling device according to claim 2, wherein said door 102 has an inner liner facing said flank part, and said at least one gasket 226 is provided on said inner liner; (Claim 4). The cooling device according to claim 3, which further comprises at least one gasket channel 602 (Fig. 6) disposed on said inner liner, said at least one gasket 226 being configured to be attached at said at least one gasket channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of US 2018/0266754 to Hottmann.
Ramm discloses all the elements as discussed above except for the limitations recited in the above listed claims.
However, Hottmann discloses a cooling device, comprising: a body having a flank part; at least two storage compartments 1224,1226 disposed in said body, each of said at least two storage compartments having a respective inlet (such as shown in Fig. 12); a door 412,414 facing and associated with said flank part of said body, said door being configured to close said inlets of said at least two storage compartments; wherein said door includes at least two bosses (such as shown in Figs. 15-27) extending inward toward said at least two storage compartments when said door is closed; wherein said door has an inner liner 1914 facing said flank part, and said at least two bosses are integrated on said inner liner; wherein each of said bosses are compliant to a shape of a respective one of said at least two storage compartments; wherein each of said bosses has dimensions substantially close to dimensions of an inlet opening of a respective one of said at least two storage compartment.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Hottmann, to modify Ramm to comprise the limitations in (i) Claim 5 of wherein said door includes at least two bosses extending inward toward said at least two storage compartments when said door is closed; (ii) Claim 6 of wherein said door has an inner liner facing said flank part, and said at least two bosses are integrated on said inner liner; (iii) Claim 7 of wherein each of said bosses are compliant to a shape of a respective one of said at least two storage compartments; (iv) Claim 8 of wherein each of said bosses has dimensions substantially close to dimensions of an inlet opening of a respective one of said at least two storage compartment in order to increase the overall versatility.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of US 2018/0142941 to Arslankiray et al (hereinafter Arslankiray).
Ramm discloses all the elements as discussed above except for the limitations recited in the above listed claims.
However, Arslankiray discloses a cooling device, comprising: a body having a flank part; a door facing and associated with said flank part of said body; wherein said door includes a decorative panel covering said at least two storage compartments ([0039]).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Arslankiray, to modify Ramm to comprise the limitations in Claim 9 of wherein said door includes a decorative panel covering said at least two storage compartments for aesthetic purpose.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
August 27, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637